DETAILED ACTION
Allowable Subject Matter
Claims 2-14 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 21, the claim has been amended to explicitly incorporate limitations that were in the original claim 1, and claim 1 is canceled. Furthermore, all the claims that were dependent upon claim 1 are amended to be dependent upon claim 21. 
Due to the amendment, the claim scope now includes both the structure and the method of performing chromatic dispersion compensation. The examiner was unable to find, alone or in combination, the disclosure of both the method and the structure to carry out chromatic dispersion compensation, as previously stated, such that the claim scope of claim 21, which when considered as a whole is allowable. 
Furthermore, claims 2-14 are dependent upon claim 1 and are therefore allowable for the reasons previously stated.
The following patents and patent applications are cited to show the state of the art with respect to chromatic dispersion:
(US-20020015207, US-20060051039, US-20030002772, US-20080151377, US-20090060523, US-10225016, US-5636046, US-6466341)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637